     Case 1:18-cv-00579-NONE-EPG Document 149 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY DILLINGHAM,                                 No. 1:18-cv-00579-NONE-EPG (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    F. GARCIA,
                                                        (Doc. Nos. 142, 143)
15                       Defendant.
16

17            Jerry Dillingham (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

18    in this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19    States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On February 19, 2021, Plaintiff filed an emergency motion for administrative relief.

21    (Doc. No. 142.) On February 23, 2021, the assigned magistrate judge issued findings and

22    recommendations, recommending “that Plaintiff’s emergency motion for administrative relief

23    (ECF No. 142) be DENIED” because the relief requested is not related to the claim proceeding in

24    this case. (Doc. No. 143 at 3.)

25            Plaintiff was provided an opportunity to file objections to the findings and

26    recommendations. The deadline to file objections has passed and plaintiff has not filed objections

27    or otherwise responded to the findings and recommendations.

28    /////
                                                       1
     Case 1:18-cv-00579-NONE-EPG Document 149 Filed 04/12/21 Page 2 of 2


 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2    de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3    magistrate judge’s findings and recommendations are supported by the record and by proper

 4    analysis.

 5           Accordingly,

 6           1.      The findings and recommendations issued on February 23, 2021, (Doc. No. 143),

 7                   are adopted in full; and

 8           2.      Plaintiff’s emergency motion for administrative relief, (Doc. No. 142), is denied.

 9    IT IS SO ORDERED.
10
         Dated:     April 9, 2021
11                                                        UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
